Title: To George Washington from Jonathan Trumbull, Sr., 13 December 1780
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Sir,
                            Hartford Decr 13th 1780
                        
                        Persuant to a resolve of the Assembly of this State herewith inclosed, I have to request of your Excellency
                            that Colo. Sheldons Regiment of Dragoons sent into this State, to be quartered at Colchester, may be removed and cantoned
                            out in the Counties of Hampshire or Berkshire in the State of Massachusetts. The French Horse had previously taken
                            quarters at Colchester and other Towns adjacent, and will want all the forage that can be spared on the east side of the
                            river; nor can there be more conveniently spared on the west side than will be necessary to accomodate the publick
                            transportation. The Counties above mentioned abound in forage and it is Colo. Sheldons opinion and mine that the town of
                            Hadley in particular might well provide for the waggon Horses and the adjoining towns of Northampton and Hatfield for the
                            men and the rest of the Horses. The publick service, it is hoped would not be injured, but promoted by the Regiments being
                            immediately removed and cantoned out in that State. I hope to receive your Excellencys orders by the returning Express. I
                            am Sir, with much Respect Your Excellency’s most obedt humbl. Servt
                        
                            Jonth; Trumbull
                        
                     Enclosure
                                                
                            
                                
                                    29 November 1780
                                
                            
                            As a General Assembly of the Governor and Company of the State of Connecticut, holden at Hartford by
                                special Order of His Excellency the Governor on the 29th Day of Novembr 1780.
                            Resolved by this Assembly, That his Excellency the Governor be requested to Write to His Excellency
                                General Washington, desiring that Colo. Sheldons Regiment of Dragoons, be Cantonned out in some proper place in the
                                Western part of the State of Massachusets. A true Copy of Record Examined By
                            
                                George Wylly’s Secrety
                            
                        
                        
                    